Per Curiam.

The claim of the plaintiff is just and legal. The expenses were incurred in labouring for the safety and recovery of the cargo from shipwreck, and the general contribution is founded on the most equitable principles. The expenses were incurred for the common benefit. The doctrine of the defendant’s counsel is inapplicable. The expense of conveyance, in another vessel or boat, strictly so considered, ought to fall on the shipowner, and not on the shipper of the goods. But this was not that case. The vessel was stranded, and the cargo and vessel in jeopardy, and here was a joint effort and expense for the recovery of both, and the ship was lost, and the cargo only saved. The expense of removing the cargo from the place of the shipwreck to the port of Nem-York, may have been a small item, of itself, but it is not separated and stated in the case. As the plaintiff claims only the defendants’ proportion of a general average, there is no just ground, on the part of the defendants, for objection to the claim, and he is entitled to the amount as in the account marked (B), being 898 dollars and 90 cents, with interest.
Judgment for the plaintiff